DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Publication 2017/0018359).

    PNG
    media_image1.png
    427
    546
    media_image1.png
    Greyscale

Figure 3 of Kimura with Examiner’s Comments (Figure 3EC)
In re claim 1, Kimura discloses A multilayer ceramic electronic component comprising: 
a multilayer body (10 – Figure 1, ¶41) including a plurality of ceramic layers (20 – Figure 3, ¶42) and an inner conductive layer (30 – Figure 1, ¶42) that are stacked, a first main surface and a second main surface (11, 12 – Figure 1, ¶43) on opposite sides in a stacking direction (Figure 1), a first side surface and a second side surface (13, 14 – Figure 1, ¶43) on opposite sides in a width direction intersecting with the stacking direction (Figure 1), and a first end surface and a second end surface (15, 16 – Figure 1, ¶43) on opposite sides in a length direction intersecting with the stacking direction and the width direction (Figure 1); 
a first external electrode layer (110 – Figure 3, ¶51) on the first end surface of the multilayer body and connected to the inner conductive layer (Figure 1, Figure 3); and 
a second external electrode layer (120 – Figure 3, ¶51) provided on the second end surface of the multilayer body and connected to the inner conductive layer (Figure 1, Figure 3); 

the second external electrode layer (120 – Figure 3) includes a second foundation electrode layer (right 60 – Figure 3) defined by a fired layer including metal and glass (¶19), and a plated layer (right 61 – Figure 3) covering the second foundation electrode layer (Figure 3);
the multilayer body includes an inner layer portion 50including a portion of the plurality of ceramic layers (20 – Figure 1, Figure 3) and the inner conductive layer (30 – Figure 1, Figure 3), and two outer layer portions (portions above topmost 30 and bottommost 30 – Figure 3) sandwiching the inner layer portion and each including another portion of the plurality of ceramic layers (20 – Figure 1, Figure 3) other than the portion of the plurality of ceramic layers (Figure 1, Figure 3); 
the first foundation electrode layer (left 60 – Figure 3) includes a first inner layer electrode portion (110i – Figure 3EC) adjacent to the inner layer portion of the multilayer body (Figure 3EC), and two first outer layer electrode portions (110o – Figure 3EC) respectively adjacent to the two outer layer portions of the multilayer body (Figure 3EC); 
the second foundation electrode layer (right 60 – Figure 3) includes a second inner layer electrode portion (120i – Figure 3EC) adjacent to the inner layer portion of the multilayer body (Figure 3EC), and two second outer layer electrode portions (120o – Figure 3EC) respectively adjacent the two outer layer portions of the multilayer body (Figure 3EC); 
a maximum thickness of each of the first inner layer electrode portion, the two first outer layer electrode portions, the second inner layer electrode portion, and the two second outer layer electrode portions in the length direction is about 1 µm or more and about 40 µm or less (¶103); 
each of the two first outer layer electrode portions (110o – Figure 3EC) is thinner than the first inner layer electrode portion (110i – Figure 3EC) (¶11) (¶65, Figure 4, Figure 3); 

each of the two first outer layer electrode portions 51includes a first outer layer high-content region (portion of left 60 covered by 40 – Figure 3, Figure 4, ¶65) and a first outer layer low-content region in order from the first end surface of the multilayer body (portion of left 60 not covered by 40 – Figure 3, Figure 4, ¶65); 
each of the two second outer layer electrode portions includes a second outer layer high-content region (portion of right 60 covered by 40 – Figure 3, Figure 4, ¶65) and a second outer layer low-content region (portion of right 60 not covered by 40 – Figure 3, Figure 4) in order from the second end surface of the multilayer body (Figure 3, Figure 4, ¶65); 
a content of metal in the first outer layer high-content region is higher than a content of metal in the first outer layer low-content region (¶60; Note that the metal is Ni); and 
a content of metal in the second outer layer high-content region is higher than a content of metal in the second outer layer low-content region (¶60; Note that the metal is Ni). 
Further note that the first and second outer layer high-content regions can encompass a 0.75 distance of any X-value distance shown in Figure 4. This would still create two regions in which a content of the metal is higher in a first/second outer layer high-content region than a content of the metal in a first/second outer layer low-content region.
In re claim 3, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein 52a first metal diffusion base portion (portion of uppermost 30 in which Ni diffuses into left 60 – Figure 1, Figure 3, Figure 4, ¶64) is provided in at least a portion adjacent to the first outer layer electrode portion in each of the two outer layer portions (Figure 3, Figure 4), and a portion of metal of the first metal diffusion base portion is diffused to the first outer layer high-content region (portion of left 60 covered by 40 – Figure 4) (¶60, ¶64); and 

In re claim 5, Kimura discloses the multilayer ceramic electronic component according to claim 3, as explained above. Kimura further discloses wherein the first outer layer high-content region (portion of left 60 of 110o covered with 40 – Figure 3EC, Figure 4) includes a metal component which is the same as a metal component of the first metal diffusion base portion (portion of 30 from which Ni diffuses into left 60 of 110o – Figure 3, Figure 4) (¶64), such that a content of metal in the first outer layer high-content region is higher than content of metal in the first outer layer low-content region (portion of left 60o of 110o not covered by 40 – Figure 3EC, Figure 4) (Further note that the first and second outer layer high-content regions can encompass a 0.75 distance of any X-value distance shown in Figure 4. This would still create two regions in which a content of the metal is higher in a first/second outer layer high-content region than a content of the metal in a first/second outer layer low-content region.); and 
the second outer layer high-content region (portion of right 60 of 120o covered with 40 – Figure 3EC, Figure 4) includes a metal 53component which is the same as a metal component of the second metal diffusion base portion (portion of 30 from which Ni diffuses into right 60 of 120o – Figure 3, Figure 4) (¶64), such that content of metal in the second outer layer high-content region is higher than content of metal in the second outer layer low-content region (portion of right 60 of 120o not covered by 40 – Figure 3EC, Figure 4) (Further note that the first and second outer layer high-content regions can encompass a 0.75 distance of any X-value distance shown in Figure 4. This would still create two regions in which a content of the metal is higher in a first/second outer layer high-content region than a content of the metal in a first/second outer layer low-content region.).
In re claim 6, Kimura discloses the multilayer ceramic electronic component according to claim 5, as explained above. Kimura further discloses wherein metal included in each of the first foundation electrode layer (left 60 – Figure 3) and the second foundation electrode layer (right 60 – Figure 3) includes Cu as a main component (¶22); 
metal diffused from each of the first metal diffusion base portion and the second metal diffusion base portion includes Ni as a main component (¶64); 
a content of Ni in the first outer layer high-content region (portion of left 60 of 110o covered with 40 – Figure 3EC, Figure 4) is higher than a content of Ni in the first outer layer low- content region (portion of left 60 of 110o not covered with 40 – Figure 3EC, Figure 4) (¶60, ¶64); and 
a content of Ni in the second outer layer high-content region (portion of right 60 of 120o covered with 40 – Figure 3EC, Figure 4)  is higher than a content of Ni content of the second outer layer low-content region (portion of right 60 of 120o not covered with 40 – Figure 3EC, Figure 4) (¶60, ¶64).
In re claim 7, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein the first inner layer electrode portion (110i – Figure 3EC) includes a first inner layer high-content region (portion of left 60 of 110i covered with 40 – Figure 3EC, Figure 4) and a first inner layer low- content region (portion of left 60 of 110i covered with 40 – Figure 3EC, Figure 4) in order from the first end surface of the 54multilayer body (Figure 3EC, Figure 4); 
the second inner layer electrode portion (120i – Figure 3EC) includes a second inner layer high-content region (portion of right 60 of 120i covered with 40 – Figure 3EC, Figure 4) and a second inner layer low- content region (portion of right 60 of 120i not covered with 40 – Figure 3EC, Figure 4)in order from the second end surface of the multilayer body (Figure 3EC, Figure 4); 

the first outer layer high-content region and the first inner layer high-content region are connected with each other; and the second outer layer high-content region and the second inner layer high-content region are connected with each other.
Further note that the first and second inner layer high-content regions can encompass a 0.75 distance of any X-value distance shown in Figure 4. This would still create two regions in which a content of the metal is higher in a first/second inner layer high-content region than a content of the metal in a first/second inner layer low-content region.
In re claim 12, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein the plurality of ceramic layers include a dielectric layer (any of 30 – Figure 1, Figure 3); 
57the inner conductive layer include a first internal electrode layer (30 attached to left 60 – Figure 1, Figure 3) connected to the first external electrode layer (110 – Figure 3), and a second internal electrode layer (30 attached to right 60 – Figure 1, Figure 3) connected to the second external electrode layer (120 – Figure 3); 
and the first internal electrode layer and the second internal electrode layer are opposed to each other via a portion of the dielectric layer (Figure 3).
In re claim 13, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein the plurality of ceramic layers include at least one as a main component of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main component (¶48).  
In re claim 14, Kimura discloses the multilayer ceramic electronic component according to claim 13, as explained above. Kimura further discloses wherein the plurality of ceramic layers 
In re claim 15, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein each of the plurality of ceramic layers has a thickness of about 0.2 µm and about 1.0 µm or less (¶48).
In re claim 17, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura further discloses wherein the inner conductive layer has a thickness of about 0.2 µm or more and about 2.0 µm or less (¶49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Publication 2017/0018359) in view of Ritter et al. (US Publication 2010/0039749).
In re claim 4, Kimura discloses the multilayer ceramic electronic component according to claim 3, as explained above. Kimura further discloses nickel diffusing from the internal electrodes into the foundation electrode layer, forming diffusion regions adjacent to the outer 
 Kimura does not disclose wherein each of the first metal diffusion base portion and the second metal diffusion base portion includes a plurality of metal films stacked in the stacking direction with an interval of about 0.2 µm or more and about 1 µm or less.
Ritter discloses implementing shield electrodes (290, 292 – Figure 8D, Figure 10A, ¶78) of nickel (Claim 44) in the above and below capacitance-forming electrodes (¶78, Figure 8) stacked with an interval . 
The combination of Kimura and Ritter discloses a first metal diffusion base portion and the second metal diffusion base portion includes a plurality of metal films stacked in the stacking direction with an interval of about 0.2 µm or more and about 1 µm or less.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the shielding electrodes as described by Ritter to provide for protection against electromagnetic interference.
In re claim 11, Kimura in view of Ritter discloses the multilayer ceramic electronic component according to claim 4, as explained above. Kimura in view of Ritter does not disclose wherein a thickness of the plurality of metal films is equal to or less than a thickness of the inner conductive layer. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date to use the well-known knowledge of adjusting the thickness of internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Kimura discloses the multilayer ceramic electronic component according to claim 3, as explained above. Kimura further discloses nickel diffusing from the internal electrodes into the foundation electrode layer, forming diffusion regions adjacent to the outer 
Kimura does not explicitly disclose wherein each of the plurality of ceramic layers has a thickness of about 0.3 µm or more and about 0.5 µm 58or less. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the ceramic layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Kimura does not disclose wherein each of the first metal diffusion base portion and the second metal diffusion base portion includes a plurality of metal films stacked in the stacking direction with an interval of about 0.3 µm or more and about 0.5 µm or less.
Ritter discloses implementing shield electrodes (290, 292 – Figure 8D, Figure 10A, ¶78) of nickel (Claim 44) in the above and below capacitance-forming electrodes (¶78, Figure 8) stacked with an interval . 
The combination of Kimura and Ritter discloses a first metal diffusion base portion and the second metal diffusion base portion includes a plurality of metal films stacked in the stacking direction with an interval of about 0.3 µm or more and about 0.5 µm or less.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the shielding electrodes as described by Ritter to provide for protection against electromagnetic interference.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Publication 2017/0018359) in view of Ritter et al. (US Publication 2010/0039749) and in further view of Ahn et al. (US Publication 2013/0208400).
In re claim 9, Kimura in view of Ritter discloses the multilayer ceramic electronic component according to claim 4, as explained above. Kimura further discloses wherein the first foundation electrode layer (left 60 – Figure 3) includes a first extension electrode portion (portion of left 60 on 11 and 12 – Figure 3) extending from the first end surface (15 – Figure 3) of the multilayer body to a portion of the first main surface (11 – Figure 3) and a portion of the second main surface (12 – Figure 3) of the multilayer body; 
the second foundation electrode layer includes a second extension electrode portion (portion of right 60 on 11 and 12 – Figure 3) extending from the second end surface (16 – Figure 3) of the multilayer body to a portion of the first main surface (11 – Figure 3) and a portion of the second main surface (12 – Figure 3) of the multilayer body.
Ritter discloses implementing shield electrodes of multiple metal films (290, 292 – Figure 8D, Figure 10A, ¶78) of nickel (Claim 44) in the above and below capacitance-forming electrodes (¶78, Figure 8) stacked with an interval.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the shielding electrodes as described by Ritter to provide for protection against electromagnetic interference.
Kimura in view of Ritter does not disclose where a length of the plurality of metal films, a length of the first extension electrode portion, and a length of the second extension electrode portion are each defined as a length in the length direction, the length of the plurality of metal films in the first metal diffusion base portion is shorter than the length of the first extension electrode portion, and the length of the plurality of metal films in the second metal diffusion base portion is shorter than the length of the second extension electrode portion.
Ahn discloses adjusting the band length of extension portions of external electrodes to achieve a device of reduced acoustic noise (¶11-18).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of Ahn to adjust the band length of the In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Publication 2017/0018359).
In re claim 16, Kimura discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kimura does not explicitly disclose wherein each of the plurality of ceramic layers has a thickness of about 0.3 µm or more and about 0.5 µm 58or less. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the ceramic layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the glass content is higher in both outer high-content regions than both outer low-content regions.
Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the plurality of metal films of the metal diffusion base portions do not overlap the inner conductors of the component. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848